DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on December 2, 2021.  Claims 28-34 have been added.  Claims 9, 19, and 22 have been amended.  Claims 1-15, 19-20, 22-24, and 28-34 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).







means for converting adstock data associated with an advertising campaign into effective reached realized (ERR) data based on a first saturation curve, the adstock data corresponding to adstocked gross rating points generated from marketing mix input data;
identify the first saturation curve from among a plurality of plausible curves based on a fit of different ones of the plurality of plausible curves to the marketing mix input data, the first saturation curve to define a relationship indicative of saturation effects of the advertising campaign on a target audience of the advertising campaign;
and determine an impact of the advertising campaign on sales during a period of interest based on a regression analysis of the ERR data relative to sales data included in the marketing mix input data, the sales data used to generate the marketing mix model, the computational burden on the processor reduced by incorporation of the saturation effects of the advertising campaign into the regression analysis, the incorporation of the saturation effects based on the converting of the adstock data into the
ERR data using the first saturation curve.  

Independent claims 10 and 19 are allowable based on a similar rationale. Dependent claims 2-9, 11-15, 20, 22-24, and 28-34 are allowable based on the same rationale as the claims they depend.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn. 
Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. 


The Examiner notes the applicant’s invention is directed to patentable eligible subject matter under 35 U.S.C. 101. The applicant’s invention provides an improvement over past systems, the applicant's specification discloses, "...One reason for not incorporating saturation effects in current marketing mix models estimation is that the nature of saturation cannot be determined based on the marketing mix model input data used to generate the model. As a result, marketing mix models implemented today only output a linear relationship between GRPs and result lift in sales which cannot be reliably used to forecast future sales or plan future marketing endeavors. For example, FIG. 2 illustrates a graph 200 with a response curve 202 generated from a known marketing mix model. As shown in the graph 200, the response curve 202 based upon a best fit curve of the calculated lift in sales contributed by the corresponding advertising campaign, is a straight line. Accordingly, the response curve 202 cannot be used to forecast future sales or project the impact of increasing GRPs with any reliability. Some analysts attempt to adjust marketing mix systems results, such as the response curve 202 FIG. 2, to account for saturation after model estimation is completed. However, this process is prone to error and is not especially accurate because it is based on the assumptions of analysts playing with the numbers to arrive at what the analysts think is curve that reason accounts for saturation without having any grounding in hard data associated with the particular advertising campaign being analyzed. Furthermore, the process of adjusting a marketing mix model after the fact requires analysts to correct the response curve for each campaign being analyzed in each model to be evaluated. As such, the process can be time consuming and requires human-based expertise rather than generating response curves can be reliably used in forecasting sales and/or planning future marketing campaigns.” (paragraph 0025) and “The teachings disclosed herein overcome these obstacles by incorporating effects of saturation directly into marketing mix model estimation to produce more accurate results with more realistic response curves for better forecasting of sales and/or planning future marketing endeavors. As disclosed herein, the inclusion of saturation into model estimation is based on estimating an initial saturation curve based on an initial estimate penetration and an effective frequency associated with each of the advertising campaign to be analyzed... Furthermore, the methods and apparatus disclosed herein enable the calculation (or retrieval) of saturation curves for incorporating saturation effects into model estimation in an automated way to reduce or eliminate the tuning of response curves generated from models by market analysts after the fact.” (paragraph 0026). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones, J.P., What Does Effective Frequency Mean in 1997?, Journal of Advertising Research, 1997
Jones discloses research on the term, “effective frequency” and the influence on a consumer purchasing a brand based on repeated exposure to the brand.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682